Luke, J.
1. Special ground 2 of the motion for a new trial, complaining of the exclusion of certain oral evidence, is too incomplete to raise any question for the consideration of this court, since it fails to show that a pertinent question was propounded to the witness and that the answer thereto was excluded. See Griffin v. Henderson, 117 Ga. 382 (2) (43 S. E. 712); Ward v. Johnson, 23 Ga. App. 479 (3) (98 S. E. 405).
2. The instructions of the court to the jury were full and fair, and there is no merit in special ground 1, which complains of the court’s refusal to give a charge requested; nor in special ground 4, which complains that the court’s charge misled the jury. When the particular part of the court’s statement made in the presence of the jury is viewed in the light of the remainder of the statement, the jury could not have been misled or confused thereby, and there is no merit in special ground 3 of the motion for a new trial.
3. The evidence amply warranted the verdict, and, there being no merit in any special ground, the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodtoorth, J., concur.